                                 UNITED STATES DISTRICT COURT
1
                                CENTRAL DISTRICT OF CALIFORNIA
2
3    VICKY ARONSON, individually and on behalf of)            Case No. 5:19-cv-00996-AG-JEM
     all others similarly situated,                   )
4                                                     )       HONORABLE ANDREW J. GUILFORD
                                                      )
5                    Plaintiff,                       )
     v.                                                       THE PARTIES’ STIPULATED
                                                      )
6                                                     )       PROTECTIVE ORDER
     GANNETT CO., INC., a Delaware corporation)
7    with its principal place of business in Virginia,)
     LDC DISTRIBUTION, LLC, a California limited)
8                                                     )
     liability company, LOUIS COX, an individual, and)
9    DOES 1 to 100, inclusive                         )
                     Defendants.                      )
10                                                    )
                                                      )
11
12   1.     PURPOSE AND LIMITS OF THIS ORDER

13          Discovery in this action is likely to involve confidential, proprietary, or private information

14   requiring special protection from public disclosure and from use for any purpose other than this

15   litigation. Thus, the Court enters this Protective Order. This Order does not confer blanket

16   protections on all disclosures or responses to discovery, and the protection it gives from public

17   disclosure and use extends only to the specific material entitled to confidential treatment under the

18   applicable legal principles. This Order does not automatically authorize the filing under seal of

19   material designated under this Order. Instead, the parties must comply with L.R. 79-5.1 if they seek

20   to file anything under seal. This Order does not govern the use at trial of material designated under

21   this Order.

22   2.     DEFINITIONS

23          2.1.    Action: This pending federal lawsuit, Aronson v. Gannett Co., Inc., Case No.

24   5:19-CV-0996-AG-JEM.

25          2.2.    Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27
28


     STIPULATED PROTECTIVE ORDER                          1                       5:19-CV-0996-AG-JEM
1              2.3.    “CONFIDENTIAL” Information or Items: information (regardless of how it is
2    generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule of
3    Civil Procedure 26(c), and as specified in the Good Cause Statement.
4              2.4.    Counsel: Counsel of Record for the Parties (including support staff).
5              2.5.    Designating Party: a Party or Non-Party that designates information or items that it
6    or another Party or Non-Party produces in disclosures or in responses to discovery as
7    “CONFIDENTIAL.”
8              2.6.    Discovery Material: all items or information, regardless of the medium or manner in
9    which it is generated, stored, or maintained (including, among other things, testimony, transcripts,
10   and tangible things), that are produced or generated in disclosures or responses to discovery in this
11   Action.
12             2.7.    Expert: a person with specialized knowledge or experience in a matter pertinent to
13   the litigation who has been retained by a Party or its Counsel to serve as an expert witness or as a
14
     consultant in this Action.
15
               2.8.    Non-Party: any natural person, partnership, corporation, association, or other legal
16
     entity not named as a Party to this action.
17
               2.9.    Counsel of Record: attorneys who have appeared in this Action on behalf of that
18
     Party or are affiliated with a law firm that has appeared on behalf of that Party, and includes support
19
     staff.
20
               2.10.   Party: any Party to this Action, including all of its officers, directors, employees,
21
     consultants, retained experts, and Counsel of Record (and their support staffs).
22
               2.11.   Producing Party: a Party or Non-Party that produces Discovery Material in this
23
     Action.
24
               2.12.   Professional Vendors: persons or entities that provide litigation support services
25
     (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
26
     storing, processing, or retrieving data in any form or medium) and their employees and
27
     subcontractors.
28


     STIPULATED PROTECTIVE ORDER                             2                     5:19-CV-0996-AG-JEM
1           2.13.   Protected    Material:       any       Discovery   Material   that   is   designated   as
2    “CONFIDENTIAL.”
3           2.14.   Receiving Party: a Party or Non-Party that receives Discovery Material from a
4    Producing Party.
5    3.     SCOPE
6           The protections conferred by this Order cover not only protected discovery material
7    designated as “CONFIDENTIAL,” but also (1) any information copied or extracted from such
8    Protected Material; (2) all copies, excerpts, summaries, or compilations of such Protected Material;
9    and (3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal
10   such Protected Material.
11   4.     DURATION
12          Even after final disposition of this Action, the confidentiality obligations imposed by this
13   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
14   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
15
     and defenses in this Action, with or without prejudice; and (2) final judgment herein after the
16
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17
     including the time limits for filing any motions or applications for extension of time pursuant to
18
     applicable law.
19
     5.     DESIGNATING PROTECTED MATERIAL
20
            5.1 Over-Designation Prohibited. The Designating Party must only designate specific
21
     material that qualifies under the appropriate standards. To the extent practicable, only those parts of
22
     documents, items, or oral or written communications that require protection shall be designated.
23
     Mass, indiscriminate, or routinized designations are prohibited. Material may not be designated if it
24
     has been made public. If a Designating Party learns that information or items that it designated for
25
     protection do not or no longer qualify for protection, that Designating Party must promptly notify
26
     all parties that it is withdrawing the designation.
27
            5.2 Manner and Timing of Designations. Designation under this Order requires the
28


     STIPULATED PROTECTIVE ORDER                              3                     5:19-CV-0996-AG-JEM
1    Designating Party to affix the legend “CONFIDENTIAL to each page that contains protected
2    material. To the extent documents are produced in native format, it shall be sufficient to include
3    “CONFIDENTIAL” in the file or directory name, or affix the CONFIDENTIAL legend or to the
4    media containing the discovery material (e.g., CDROM, floppy disk, DVD). For testimony given
5    in deposition or other proceeding, the Designating Party shall specify all protected testimony and
6    the level of protection being asserted. It may make that designation during the deposition or
7    proceeding or within 30 days from the date of receipt of the deposition or proceeding transcript.
8           5.2.1 A Party or Non-Party that makes original documents or materials. available for
9    inspection need not designate them for protection until after the inspecting Party has identified which
10   material it would like copied and produced. During the inspection and before the designation, all
11   material shall be treated as CONFIDENTIAL. After the inspecting Party has identified the
12   documents it wants copied and produced, the Producing Party must designate the documents, or
13   portions thereof, that qualify for protection under this Order.
14          5.2.2 Parties shall give advance notice if they expect a deposition or other proceeding to
15   include Protected Material so that the other parties can ensure that only authorized individuals are
16   present at those proceedings when such material is disclosed or used. The use of a document as an
17   exhibit at a deposition shall not in any way affect its designation. Transcripts containing Protected
18   Material shall have a legend on the title page noting the presence of Protected Material, and the title
19   page shall be followed by a list of all pages (including line numbers as appropriate) that have been
20   designated, and the level of protection being asserted. The Designating Party shall inform the court
21   reporter of these requirements. Prior to the expiration of the 30-day period for designation, the
22   transcript shall be treated as if it had been designated CONFIDENTIAL unless otherwise agreed.
23   After the expiration of the 30-day period, the transcript shall be treated only as actually designated.
24          5.3 Inadvertent Failures to Designate. An inadvertent failure to designate does not,
25   standing alone, waive protection under this Order. A Producing Party may designate as
26   “CONFIDENTIAL” any Discovery Material that has already been produced, including Discovery
27   Material that the Producing Party failed to designate as “CONFIDENTIAL,” (i) by notifying in
28


     STIPULATED PROTECTIVE ORDER                           4                       5:19-CV-0996-AG-JEM
1    writing the Party to whom the production has been made that the Discovery Material constitutes
2    Protected Material, or (ii) in a manner consistent with Section 5.2.            Upon receiving such
3    supplemental notice, the Parties shall thereafter mark and treat the Discovery Material so designated
4    as Protected Material, and such Discovery Material shall be fully subject to this Stipulation from the
5    date of such supplemental notice forward. The Party receiving such notice shall make a reasonable,
6    good-faith effort to ensure that any analyses, memoranda, notes, or other such materials generated
7    based upon such newly designated information are immediately treated as containing Protected
8    Material. In addition, upon receiving such supplemental written notice, any Receiving Party that
9    disclosed the Discovery Material prior to its designation as “CONFIDENTIAL” shall exercise its
10   best efforts (i) to ensure the return or destruction of such Discovery Material; (ii) to ensure that any
11   documents or other materials derived from such Discovery Material are treated as if the Discovery
12   Material had been designated as “CONFIDENTIAL” when originally produced; (iii) to ensure that
13   such Discovery Material is not further disclosed except in accordance with the terms of this Order;
14   and (iv) to ensure that any such Discovery Material, and any information derived therefrom, is used
15   solely for the purposes described in Section 7 of this Order. If the Receiving Party is unable to
16   arrange for the return or destruction of such documents and things from such unauthorized parties
17   or individuals, then the Receiving Party shall notify the Producing Party within fourteen days of
18   notice from the Producing Party of the identity of such unauthorized parties or individuals and the
19   efforts made to secure the return or destruction of such documents and things. The Receiving Party’s
20   disclosures, prior to the receipt of notice from the Producing Party of a new designation, of Protected
21   Material to unauthorized parties or individuals shall not be deemed a violation of this Stipulation.
22   The Producing Party shall promptly provide substitute copies of produced material bearing the
23   appropriate confidentiality designation in accordance with Section 5.2. Within 14 days of the receipt
24   of substitute copies of the produced material, the Receiving Party shall return or destroy said
25   originally produced material and not retain any copies thereof. If the Receiving Party disagrees with
26   the redesignation of the produced material, it may challenge the redesignation pursuant to and in the
27   manner prescribed in Section VI.
28


     STIPULATED PROTECTIVE ORDER                            5                      5:19-CV-0996-AG-JEM
1    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
2           6.1.    Timing of Challenges. Any Party or Non-Party may challenge a designation of
3    confidentiality at any time that is consistent with the Court’s Scheduling Order.
4           6.2.    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
5    under Local Rule 37.1, et seq.
6           6.3.    The burden of persuasion in any such challenge proceeding shall be on the
7    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
8    impose unnecessary expenses and burdens on other Parties) may expose the Challenging Party to
9    sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,
10   all Parties shall continue to afford the material in question the level of protection to which it is
11   entitled under the Designating Party’s designation until the Court rules on the challenge.
12   7.     ACCESS TO DESIGNATED MATERIAL
13          7.1 Basic Principles. A Receiving Party may use Protected Material only for this litigation.
14   Designated material may be disclosed only to the categories of persons and under the conditions
15   described in this Order. When the Action has been terminated, a Receiving Party must comply with
16   the provisions of Section 14, FINAL DISPOSITION, below. Protected Material must be stored and
17   maintained by a Receiving Party at a location and in a secure manner that ensures that access is
18   limited to the persons authorized under this Order.
19          7.2 Disclosure of CONFIDENTIAL Material Without Further Approval. Unless
20   otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
21   may disclose any material designated CONFIDENTIAL only to:
22                  7.2.1 The Receiving Party’s Counsel of Record in this action and employees of
23                  Counsel Of Record to whom disclosure is reasonably necessary;
24                  7.2.2 The officers, directors, and employees of the Receiving Party to whom
25                  disclosure is reasonably necessary, and who have signed the Agreement to Be
26                  Bound (Exhibit A);
27                  7.2.3 Experts retained by the Receiving Party’s outside Counsel of Record to whom
28


     STIPULATED PROTECTIVE ORDER                           6                     5:19-CV-0996-AG-JEM
1                   disclosure is reasonably necessary, and who have signed the Agreement to Be Bound
2                   (Exhibit A);
3                   7.2.4 The Court and its personnel;
4                   7.2.5 Outside court reporters and their staff, professional jury or trial consultants,
5                   and professional vendors to whom disclosure is reasonably necessary, and who
6                   have signed the Agreement to Be Bound (Exhibit A);
7                   7.2.6 During their depositions, witnesses in the action to whom disclosure is
8                   reasonably necessary and who have signed the Agreement to Be Bound (Exhibit A);
9                   7.2.8 The author or recipient of a document containing the material, or a custodian
10                  or other person who otherwise possessed or knew the information; and
11                  7.2.9 Any mediator or settlement officer, and their supporting personnel, mutually
12                  agreed upon by any of the Parties engaged in settlement discussions.
13   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
14          OTHER LITIGATION
15          8.1 Subpoenas and Court Orders. This Order in no way excuses noncompliance with a
16   lawful subpoena or court order. The purpose of the duties described in this section is to alert the
17   interested parties to the existence of this Order and to give the Designating Party an opportunity to
18   protect its confidentiality interests in the court where the subpoena or order issued.
19          8.2 Notification Requirement. If a Party is served with a subpoena or a court order issued
20   in other litigation that compels disclosure of any information or items designated in this action as
21   CONFIDENTIAL, that Party must:
22                  8.2.1 Promptly notify the Designating Party in writing. Such notification shall include
23                  a copy of the subpoena or court order;
24                  8.2.2 Promptly notify in writing the Party who caused the subpoena or order to issue
25                  in the other litigation that some or all of the material covered by the subpoena or
26                  order is subject to this Order. Such notification shall include a copy of this Order;
27                  and
28


     STIPULATED PROTECTIVE ORDER                           7                       5:19-CV-0996-AG-JEM
1                     8.2.3 Cooperate with all reasonable procedures sought by the Designating Party
2                     whose Protected Material may be affected.
3            8.3 Wait For Resolution of Protective Order. If the Designating Party timely seeks a
4    protective order, the Party served with the subpoena or court order shall not produce any information
5    designated in this action as CONFIDENTIAL before a determination by the court where the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The
7    Designating Party shall bear the burden and expense of seeking protection of its confidential material
8    in that court.
9    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
10   THIS LITIGATION
11           9.1 The terms of this Order are applicable to information produced by a Non-Party in this
12   Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
13   connection with this litigation is protected by the remedies and relief provided by this Order.
14   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
15   additional protections.
16           9.2 In the event that a Party is required, by a valid discovery request, to produce a Non-
17   Party’s confidential information in its possession, and the Party is subject to an agreement with the
18   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
19                    9.2.1 Promptly notify in writing the Requesting Party and the Non-Party that some
20                    or all of the information requested is subject to a confidentiality agreement with a
21                    Non-Party;
22                    9.2.2 Promptly provide the Non-Party with a copy of the Protective Order in this
23                    Action, the relevant discovery request(s), and a reasonably specific description of
24
                      the information requested; and
25
                      9.2.3 Make the information requested available for inspection by the Non-Party, if
26
                      requested.
27
28


     STIPULATED PROTECTIVE ORDER                            8                      5:19-CV-0996-AG-JEM
1           9.3 If the Non-Party fails to seek a protective order from this court within 14 days of
2    receiving the notice and accompanying information, the Receiving Party may produce the Non-
3    Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
4    a protective order, the Receiving Party shall not produce any information in its possession or
5    control that is subject to the confidentiality agreement with the Non-Party before a determination
6    by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
7    of seeking protection in this court of its Protected Material.
8    10.    UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
9           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
10   Material to any person or in any circumstance not authorized under this Order, it must immediately
11   (1) notify in writing the Designating Party of the unauthorized disclosures, (2) use its best efforts to
12   retrieve all unauthorized copies of the Protected Material, (3) inform the person or persons to whom
13   unauthorized disclosures were made of all the terms of this Order, and (4) use reasonable efforts to
14   have such person or persons execute the Agreement to Be Bound (Exhibit A).
15   11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
16          The production or disclosure of communications, documents, or information protected by
17   the attorney-client privilege, work product doctrine, or any other privilege (“Privileged Material”),
18   is not a waiver of any privilege or other protection from discovery in this Action or in any other
19   federal or state proceeding. Regardless of the steps taken to prevent disclosure, if a Party produces
20   information that it discovers, or in good faith later asserts, to be privileged or otherwise protected
21   from disclosure, the production of that information will not constitute a waiver of any applicable
22
     privileges or other protection, and the Receiving Party may not argue that the Producing Party
23
     failed to take reasonable steps to prevent production of the privileged or protected materials.
24
            Upon written notification from the Producing Party to the Receiving Party identifying
25
     disclosed Privileged Material, the Receiving Party shall not review or use the disclosed Privileged
26
     Material in any respect, shall within 14 days return, sequester, and delete or destroy all copies of
27
     the disclosed Privileged Material (including any and all work-product containing such Privileged
28


     STIPULATED PROTECTIVE ORDER                            9                      5:19-CV-0996-AG-JEM
1    Material); shall take reasonable steps to retrieve such Privileged Material if the Receiving Party
2    disclosed it before being notified; and shall make no further use of such Privileged Material (or
3    work product containing such Privileged Material).
4           If the Receiving Party receives documents, ESI, or other forms of information from the
5    Producing Party that, upon inspection or review, appear in any respect to contain or constitute
6    Privileged Material, the Receiving Party shall immediately stop review of such information,
7    promptly sequester the potentially Privileged Material, and immediately identify the Privileged
8    Material to the Producing Party.
9           The Receiving Party may object to the Producing Party’s designation of disclosed
10   information as Privileged Material by providing written notice of such objection within seven days
11   of its receipt of a written demand for the return of the disclosed Privileged Material. The Parties
12   must meet and confer in good faith in an attempt to resolve any dispute regarding the designation
13   of information as Privileged Material. If the Parties are unable to resolve any such dispute, the
14
     issue shall be resolved by the Court after an in camera review of the disclosed Privileged Material.
15
     Pending resolution of any such dispute by the Court, the Receiving Party shall not review and shall
16
     not use the disclosed Privileged Material in any respect.
17
            This Order shall be interpreted to provide the maximum protection allowed by law. Nothing
18
     contained herein is intended to or shall serve to limit a Party’s right to review, segregate, and
19
     withhold documents, ESI or information (including metadata) on the basis of relevance,
20
     responsiveness to discovery request, and/or privilege or other protection from disclosure.
21
     12.    FILING UNDER SEAL
22
            Without written permission from the Designating Party or a Court order, a Party may not file
23
     in the public record in this action any Protected Material. A Party seeking to file under seal any
24
     Protected Material must comply with L.R. 79-5.1. Filings may be made under seal only pursuant to
25
     a court order authorizing the sealing of the specific material at issue. The fact that a document has
26
     been designated under this Order is insufficient to justify filing under seal. Instead, parties must
27
     explain the basis for confidentiality of each document sought to be filed under seal. Because a Party
28


     STIPULATED PROTECTIVE ORDER                          10                       5:19-CV-0996-AG-JEM
1    other than the Designating Party will often be seeking to file Protected Material, cooperation
2    between the parties in preparing, and in reducing the number and extent of, requests for under seal
3    filing is essential. If a Receiving Party’s request to file Protected Material under seal pursuant to
4    L.R. 79-5.1 is denied by the Court, then the Receiving Party may file the material in the public record
5    unless (1) the Designating Party seeks reconsideration within four days of the denial, or (2) as
6    otherwise instructed by the Court.
7    13.      MISCELLANEOUS
8             13.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
9    its modification by the Court in the future.
10            13.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order
11   no Party waives any right it otherwise would have to object to disclosing or producing any
12   information or item on any ground not addressed in this Order. Similarly, no Party waives any right
13   to object on any ground to use in evidence of any of the material covered by this Protective Order.
14            13.3 Effective Upon Execution of the Parties. The Parties agree to be bound by the terms
15   of this Stipulation pending the entry by the Court of this Stipulation, and any violation of its terms
16   shall be subject to the same sanctions and penalties as if this Stipulation had been entered by the
17   Court.
18   14.      FINAL DISPOSITION
19            Within 60 days after the final disposition of this action, each Party shall return all Protected
20   Material to the Designating Party or destroy such material, including all copies, abstracts,
21   compilations, summaries, and any other format reproducing or capturing any Protected Material.
22   The Receiving Party must submit a written certification to the Designating Party by the 60- day
23   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
24   returned or destroyed, and (2) affirms that the Receiving Party has not retained any copies, abstracts,
25   compilations, summaries, or any other format reproducing or capturing any of the Protected
26   Material. This provision shall not prevent Counsel from retaining an archival copy of all pleadings,
27   motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
28


     STIPULATED PROTECTIVE ORDER                             11                      5:19-CV-0996-AG-JEM
 1   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 2   product, even if such materials contain Protected Material. Any such archival copies remain subject
 3   to this Order.
 4          Any violation of this Order may be punished by any and all appropriate measures including,
 5   without limitation, contempt proceedings and/or monetary sanctions.
 6
 7   IT IS SO ORDERED.
 8   DATED: 2/3/2020                              _____________________________________
 9                                                United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED PROTECTIVE ORDER                         12                      5:19-CV-0996-AG-JEM
1                                                 EXHIBIT A
2                                      AGREEMENT TO BE BOUND
3           I,    _____________________________              [print    or     type     full    name],      of
4    _______________________________________ [print or type full address], declare under penalty
5    of perjury that I have read in its entirety and understand the Protective Order that was issued by the
6    United States District Court for the Central District of California on __________ [date] in the case
7    of Vicky Aronson v. Gannett Co., Inc., et al., Case No. 5:19-CV-0996-AG-JEM. I agree to comply
8    with and to be bound by all the terms of this Protective Order, and I understand and acknowledge
9    that failure to so comply could expose me to sanctions and punishment for contempt. I solemnly
10   promise that I will not disclose in any manner any information or item that is subject to this
11   Protective Order to any person or entity except in strict compliance with this Order. I further agree
12   to submit to the jurisdiction of the United States District Court for the Central District of California
13   for the purpose of enforcing this Order, even if such enforcement proceedings occur after termination
14   of this action. I hereby appoint __________________________ [print or type full name] of
15   ________________________________________ [print or type full address and telephone number]
16   as my California agent for service of process in connection with this action or any proceedings
17   related to enforcement of this Order.
18   Date: ___________________________
19   City and State where sworn and signed: _________________________________
20
21   Printed name: ____________________ [printed name]
22
23   Signature: _______________________ [signature]
24
25
26
27
28


     STIPULATED PROTECTIVE ORDER                            13                       5:19-CV-0996-AG-JEM
